690 S.E.2d 693 (2009)
Alford JONES
v.
NC DOC, Alvin Keller, as Sec. of Doc, and Susan White, Administrator of New Hanover Correctional Center.
No. 518P09.
Supreme Court of North Carolina.
December 22, 2009.
Tiare B. Smiley, Special Deputy Attorney General, for Alvin W. Keller, et al.
Glenn A. Barfield, Goldsboro, Sarah Jessica Farber, for Alford Jones.

ORDER
The Court allows the Petition for Writ of Certiorari and the Petition for Writ of Supersedeas filed in this matter by the State of North Carolina on behalf of the respondents (collectively, "the State"). The State shall file its brief in this Court on or before 11 January 2010. Petitioner Alford Jones shall file his brief in this Court on or before 31 January 2010.
By Order of the Court in Conference, this 22nd day of December, 2009.